Opinion issued November 7, 2019




                                       In The

                               Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00812-CV
                            ———————————
                     IN RE CHARLES L. SMITH, Relator



          Original Proceeding on Petition for Writ of Mandamus &
                       Petition for Writ of Injunction


                          MEMORANDUM OPINION

      Relator, Charles L. Smith, has filed a petition seeking both mandamus and

injunctive relief.1 Smith seeks to compel the City of Houston Police Department to

comply with his information request.



1
      Smith has not included his request for information, but he likely seeks records
      relating to his criminal conviction in State of Texas v. Charles Leon Smith, cause
      number 1275390, in the 263rd District Court of Harris County, Texas. This case is
      no longer pending as the judgment was affirmed and the mandate issued on June 2,
      We lack jurisdiction to issue mandamus or other writs against the City of

Houston Police Department and issuance of the requested writs are not necessary to

enforce our jurisdiction. See TEX. GOV’T CODE § 22.221(a), (b). Accordingly, we

dismiss the petition for lack of jurisdiction. Any pending motions are also dismissed

as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




      2017. See Smith v. State, No. 01-15-01088-CR, 2017 WL 711738 (Tex. App.—
      Houston [1st Dist.] Feb. 23, 2017, pet. ref’d).
                                         2